           Case 1:19-cv-07131-ALC Document 5 Filed 08/02/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREA TANTAROS,

                                                       Case No. 1:19-cv-07131-ALC-RWL
              Petitioner,
       -against-                                       ECF Case

FOX NEWS NETWORK, LLC, THE
ESTATE OF ROGER AILES, WILLIAM
SHINE, SUZANNE SCOTT, DIANNE
BRANDI, AND IRENA BRIGANTI,

                               Respondents.


                                  NOTICE OF APPEARANCE

       To the Clerk of Court and all parties of record:

       PLEASE ENTER the appearance of Matthew W. Lampe of Jones Day as counsel in this

case for Respondents Fox News Network, LLC, Suzanne Scott, Dianne Brandi, and Irena

Briganti. I certify that I am admitted to practice in this Court.


Dated: August 2, 2019                              Respectfully submitted,
New York, New York


                                                   /s/ Matthew W. Lampe
                                                   Matthew W. Lampe
                                                   JONES DAY
                                                   250 Vesey Street
                                                   New York, New York 10281
                                                   Tel: 212.326.3939
                                                   Fax: 212.755.7306
                                                   mwlampe@jonesday.com

                                                   Attorney for Respondents Fox News Network,
                                                   LLC, Suzanne Scott, Dianne Brandi, and
                                                   Irena Briganti.
          Case 1:19-cv-07131-ALC Document 5 Filed 08/02/19 Page 2 of 3



                                    CERTIFICATE OF SERVICE


I, Matthew W. Lampe certify that I hereby certify that on the 2nd day of August, 2019, I caused

the attached Notice of Appearance to be served on the parties listed below via First-Class U.S.

Mail and via electronic mail:


Jonathan Askin
250 Joralemon Street
Brooklyn, NY 11201-3700
Phone: 718-780-0622
Email: jonathan.askin@brooklaw.edu

Bruce Fein
Fein & DelValle, PLLC
300 New Jersey Ave. NW
Washington, DC 20001
Phone: 202-465-8727
Email: bruce@feinpoints.com

Attorneys for Petitioner

Peter E. Calamari
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor,
New York, New York 10010
Phone: 212-849-7171
Email: petercalamari@quinnemanuel.com

Attorney for Respondent Estate of Roger Ailes

Marion Bachrach
Thompson & Knight LLP
900 Third Avenue, 20th floor,
New York, NY 10022
Phone: 212-751-3341
Email: marion.bachrach@tklaw.com

Attorney for Respondent William Shine




                                                2
         Case 1:19-cv-07131-ALC Document 5 Filed 08/02/19 Page 3 of 3



Dated: August 2, 2019                 Respectfully submitted,
New York, New York


                                      /s/ Matthew W. Lampe
                                      Matthew W. Lampe
                                      JONES DAY
                                      250 Vesey Street
                                      New York, New York 10281
                                      Tel: 212.326.3939
                                      Fax: 212.755.7306
                                      mwlampe@jonesday.com

                                      Attorney for Respondents Fox News Network,
                                      LLC, Suzanne Scott, Dianne Brandi, and
                                      Irena Briganti.




                                      3
